                  Case 2:18-cv-00733-JLR Document 45
                                                  44 Filed 04/17/20
                                                           04/16/20 Page 1 of 5




 1                                                                 Honorable James L. Robart
 2
 3
 4
 5
 6
 7
 8
 9                                   UNITED STATES DISTRICT COURT
10                                  WESTERN DISTRICT OF WASHINGTON
                                              AT SEATTLE
11
         SOUND ACTION, FRIENDS OF THE                )
12
         SAN JUANS, AND WASHINGTON                   )      No. 18-cv-00733-JLR
13       ENVIRONMENTAL COUNCIL,                      )
                                                     )      STIPULATED MOTION AND
14                            Plaintiffs,            )      ORDER OF DISMISSAL
15                                                   )
                         v.                          )
16                                                   )
         UNITED STATES ARMY CORPS OF                 )      NOTED FOR APRIL 16, 2020
17       ENGINEERS,                                  )
18                                                   )
                          Defendant.                 )
19       __________________________________          )
20
21             In view of the Court’s October 30, 2019, order, granting the motion for voluntary remand

22   filed by the United States Army Corps of Engineers (the “Corps”), and the Corps’ voluntary
23
     actions in response to that remand, the Corps moves the Court for entry of an order dismissing
24
     this case with prejudice.1 This dismissal is subject only to the Court retaining jurisdiction to
25
26
27   1
      The Corps notes that, in its previously-filed Status Report (Doc. No. 43, p. 3), the Corps
     informed the Court of its plan to hold a public outreach event at its Seattle Offices on March 19,
28   2020. In view of public health concerns associated with COVID-19, the Corps rescheduled that
29   event for June 4, 2020.
         STIPULATED MOTION AND ORDER OF
         DISMISSAL

                                                 1
         Case No. 18-cv-00733-JLR
               Case 2:18-cv-00733-JLR Document 45
                                               44 Filed 04/17/20
                                                        04/16/20 Page 2 of 5



     review and resolve any petition for attorneys’ fees and costs that Plaintiffs Sound Action, et al.,
 1
 2   may file under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412. The Corps reserves

 3   the right to oppose any such petition for fees and costs on any grounds.
 4
            To afford the Parties an opportunity to pursue a settlement of such a fee petition, they
 5
     propose the following proceedings: Plaintiffs file a motion for fees and costs within 30 days of
 6
 7   the date of an order of dismissal and a concurrent motion to stay all briefing (including Plaintiffs’

 8   opening memorandum) on the motion for fees and costs for 90 days in order to facilitate
 9
     settlement discussions. Plaintiffs’ motion for fees and costs shall identify the full amount
10
     Plaintiffs seek and shall include a breakdown of the attorney hours Plaintiffs used to develop
11
12   such amount. Provided this motion for fees and costs is filed within this 30-day period, the

13   Corps stipulates that it will not contest the timeliness or completeness of Plaintiffs’ motion for
14   fees and costs, for purposes of satisfying the 30-day filing period in EAJA.
15
            Plaintiffs stipulate to this motion and proposed order.
16
17
18   //
19   //
20
     //
21
     //
22
23   //

24   //
25
     //
26
     //
27
28
29
      STIPULATED MOTION AND ORDER OF
      DISMISSAL

                                                2
      Case No. 18-cv-00733-JLR
                Case 2:18-cv-00733-JLR Document 45
                                                44 Filed 04/17/20
                                                         04/16/20 Page 3 of 5



                                        ORDER DISMISSING CASE
 1
 2          Based on this stipulated motion, and for good cause shown, it is hereby ORDERED on

 3          17th
     this ________          April
                   day of ______________, 2020, that this case is DISMISSED with prejudice. The
 4
     Court will retain jurisdiction only to review and resolve any motion for attorneys’ fees and costs
 5
     that Plaintiffs Sound Action, et al., may file under the Equal Access to Justice Act, 28 U.S.C.
 6
 7   § 2412. The Corps reserves the right to oppose any such petition for fees and costs on any

 8   grounds.
 9
            Plaintiffs shall file a motion for fees and costs within 30 days of the date of this order of
10
     dismissal and a concurrent motion to stay all briefing (including Plaintiffs’ opening
11
12   memorandum) on the motion for fees and costs for 90 days in order to facilitate settlement

13   discussions between the Parties.
14
15
16
17
                                                                   A
                                                                   _________________________
                                                                   U.S. District Court Judge

18
19
20
21
22
23
24
25
26
27
28
29
      STIPULATED MOTION AND ORDER OF
      DISMISSAL

                                                3
      Case No. 18-cv-00733-JLR
               Case 2:18-cv-00733-JLR Document 45
                                               44 Filed 04/17/20
                                                        04/16/20 Page 4 of 5



     Stipulated to by:
 1
 2   /S/ David Kaplan
     David J. Kaplan
 3   Attorney for Federal Defendant
 4   United States Department of Justice
     Environmental Defense Section
 5   P.O. Box 7611
     Washington, D.C. 20044
 6   (202) 514-0997
 7   David.kaplan@usdoj.gov

 8   BRIAN T. MORAN
     United States Attorney
 9   BRIAN KIPNIS
10   Assistant United States Attorney
     700 Stewart Street, Suite 5220
11   Seattle, WA 98101-1271
     Attorneys for Defendant
12
13   /S/ Anna Sewell
     Anna Sewell (WSB # 48736)
14   Earthjustice
     1001 G Street NW, Suite 1000
15   Washington, DC 20001
16   (202) 797-5233 | Phone
     asewell@earthjustice.org
17
18   Jan Hasselman (WSB # 29107)
     Earthjustice
19   810 Third Avenue, Suite 610
     Seattle, WA 98104
20   (206) 343-7340 | Phone
21   jhasselman@earthjustice.org
     Attorneys for Plaintiffs
22
23
24
25
26
27
28
29
      STIPULATED MOTION AND ORDER OF
      DISMISSAL

                                           4
      Case No. 18-cv-00733-JLR
               Case 2:18-cv-00733-JLR Document 45
                                               44 Filed 04/17/20
                                                        04/16/20 Page 5 of 5




 1
 2                                    CERTIFICATE OF SERVICE

 3           I hereby certify that the foregoing filing was electronically filed with the Clerk of the
 4   Court on April 16, 2020, using the Court’s electronic filing system, which will send notification
     of said filing to the attorneys of record that have, as required, registered with the Court’s system.
 5
                                                                      /S/ David Kaplan
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
      STIPULATED MOTION AND ORDER OF
      DISMISSAL

                                                 5
      Case No. 18-cv-00733-JLR
